Citation Nr: 0314030	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-01 460	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
other than right ventricular dilatation, secondary to a 
service-connected disability characterized as bronchitis with 
obstructive pulmonary emphysema, for accrued benefits 
purposes.

2.  Entitlement to service connection for a peripheral 
vascular disease, secondary to a service-connected disability 
characterized as bronchitis with obstructive pulmonary 
emphysema, for accrued benefits purposes.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION


The veteran served on active duty from March 1944 to January 
1945.  He died in October 1997.  The appellant was his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2000, the Board denied the issues 
listed above.  In December 2002, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the appellant's claims to the Board for 
readjudication, as implemented by the Court in January 2003.  
In February 2003, the Court issued an Order recalling its 
December 2002 decision and its January 2003 judgment, 
vacating the Board's June 2000 decision, and dismissing the 
appellant's appeal to the Court for lack of jurisdiction.




FINDING OF FACT

On April 7, 2003, the Board was notified that the appellant 
had died on August [redacted]
, 2002.


CONCLUSION OF LAW

Because of the death of the appellant, who is the veteran's 
surviving spouse, the Board has no jurisdiction to adjudicate 
the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of her 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and, as the Court has ordered, must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by any other survivor of the veteran, or by any 
survivor of the appellant.  38 C.F.R. § 20.1106 (2002).




ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



